Case 15-16682-elf   Doc   Filed 09/25/19 Entered 09/25/19 15:50:31   Desc Main
                           Document     Page 1 of 4
Case 15-16682-elf   Doc   Filed 09/25/19 Entered 09/25/19 15:50:31   Desc Main
                           Document     Page 2 of 4
Case 15-16682-elf   Doc   Filed 09/25/19 Entered 09/25/19 15:50:31     Desc Main
                           Document     Page 3 of 4


                              September 25, 2019




                                                     /s/ Claude Kamgna
                                                     Claude Kamgna
                                                     email:ckamgna@rascrane.com
Case 15-16682-elf   Doc   Filed 09/25/19 Entered 09/25/19 15:50:31   Desc Main
                           Document     Page 4 of 4
